Matter of Brenner (2018 NY Slip Op 06613)





Matter of Brenner


2018 NY Slip Op 06613


Decided on October 4, 2018


Appellate Division, Third Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: October 4, 2018
[*1]
In the Matter of JOEL FRANKLIN BRENNER, an Attorney.
 (Attorney Registration No. 2187045)

Calendar Date: October 1, 2018

Before: Garry, P.J., McCarthy, Egan Jr., Lynch and

	Pritzker, JJ.

Joel Franklin Brenner, South Dartmouth, Massachusetts,
pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department

MEMORANDUM AND ORDER Per Curiam.
Joel Franklin Brenner was admitted to practice by this Court in 1988 and lists a business address in South Dartmouth, Massachusetts with the Office of Court Administration. Brenner has applied to this Court, by affidavit sworn to August 16, 2018, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Brenner omitted a material response in his affidavit submitted as part of his application to resign and, therefore, his affidavit was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Brenner has submitted a supplemental affidavit, sworn to September 27, 2018, in which he corrects the omission from his prior submission (see Matter of Friedman, 161 AD3d 1480, 1481 [2018]). Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Brenner is now eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation.
Garry, P.J., McCarthy, Egan Jr., Lynch and Pritzker, JJ., concur.
ORDERED that Joel Franklin Brenner's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Joel Franklin Brenner's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Joel Franklin Brenner is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Brenner is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Joel Franklin Brenner shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.